DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 18.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3-6, and 9-12 are objected to
In regards to claims 1, 3, 4, and 9-12, the word “augur” is misspelled.  It should be “auger.”
In regards to claim 1, line 5, the word “slidably” should be inserted before the word “movable,” in lines 11 and 12, the phrase “move the locking element when the locking element is blocked from motion to the locked position” should be changed to “move the locking element to the locked position when the locking element is blocked from motion,” in line 17, a comma should be inserted after the phrase “an energy storage mechanism,” and in line 18, the phrase “the default locked or unlocked” should be changed to “the default locked or unlocked state or the non-default locked or unlocked.”
In regards to claim 3, line 2, the phrase “the lock housing” should be changed to “the lock drive housing.”
In regards to claim 4, line 4, a comma should be inserted after the phrase “locking element,” and in line 6, the phrase “the lock slide axis” should be changed to “the slide axis.”
In regards to claim 5, lines 2-4, the phrase “has a horizontal length from the motor to the locking element when the locking element is retracted of less than 2.0 inches (50.8 millimeters) to fit horizontally” should be changed to “has a horizontal length from the motor to the locking element of less than 2.0 inches (50.8 millimeters) when the locking element is retracted so as to fit horizontally.”
In regards to claim 6, lines 2-4, the phrase “has a horizontal length from the motor to the locking element when the locking element is retracted of less than 1.25 inches (31.75 millimeters) to fit horizontally” should be changed to “has 
In regards to claim 11, lines 1 and 2, the phrase “having a leading angle for engaging the lock spring of less than ninety degrees” should be changed to “having a leading angle of less than ninety degrees for engaging the lock spring.”
In regards to claim 12, line 8, the phrase “a locking element slidably mounted” should be changed to “a locking element slidably mounted and slidably movable,” in line 9, a comma should be inserted after the phrase “an unlocked position,” in line 15, a comma should be inserted after the phrase “an opposite direction,” in lines 16 and 17, the phrase “move the locking element when the locking element is blocked from motion to the locked position” should be changed to “move the locking element to the locked position when the locking element is blocked from motion,” and in line 18, a comma should be inserted after the phrase “lock spring.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
In regards to claim 1, lines 13 and 14, the specification does not provide an adequate description of the “solenoid type combined power and control input” such that one can ascertain the structure(s) to which applicant refers and the metes and bounds of the claim can be determined.  Furthermore, the word “type” refers to elements that are not actually disclosed which also prevents the scope of the claim from being ascertained.
In regards to claim 1, line 14, the specification does not provide an adequate description of how applicant’s device “emulates” or imitates a solenoid lock.  Specifically, the term “solenoid lock” does not define a lock with a set design, structure, and configuration, and therefore, the metes and bounds of the claim cannot be determined.  
In regards to claim 8, lines 2 and 3
In regards to claim 8, lines 4 and 5, the specification does not provide an adequate description of how the lock drive of applicant’s device “emulates five possible lock drives including four solenoid lock drives and a motorized lock drive.”  Specifically, the specification does not describe how applicant’s lock drive “emulates” or imitates these other drive, and what features of the other drives and applicant’s device have in common that allow the imitation.  The specification does not provide an adequate description such that one can ascertain the metes and bounds of the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claims 1, 3, and 9-12, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “auger” in is used by the claims to mean “a structure with helical threads,” while the accepted meaning is “any of various tools or devices with a helical shaft or part that are used for 
Claim 1 recites the limitation "the sliding motion of the locking element" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the claim only sets forth that the locking element is moveable within the lock drive housing, and does not recite that this movement is a sliding movement or motion.  See claim objection above.
In regards to claim 1, lines 15 and 16, the relationship between the “non-default locked or unlocked state” and the “default locked or unlocked state” of the locking element, recited in lines 5 and 16, and the locked and unlocked positions of the locking element, recited in line 5, is unclear from the claim language.
Claim 1 recites the limitation "the lock" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the relationship between “the lock” and other components of the lock drive recited in the claim is unclear from the claim language.
In regards to claims 2 and 4
In regards to claim 4, lines 1 and 2, the scope of the claim is indefinite because the applicant is describing the lock housing with respect to the size of a “solenoid lock housing for a solenoid lock.”  The terms a “solenoid lock housing” and “solenoid lock” do not define a specific structure, design, and configuration such that one can ascertain the “size” of applicant’s lock housing.  Since housings can have significantly varying sizes depending on what is contained within them, the scope of the claim is unclear.
Claim 12 recites the limitation "the sliding motion of the locking element" in lines 10 and 11.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the claim only sets forth that the locking element is slidably mounted within the lock drive housing, and does not recite that the locking element actually slides.  See claim objection above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 12 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Lui (US Pub. No. 2012/0198897).  Lui discloses a lock drive (Figure 2) for mounting within a lock housing (Figure 9) having a rotatable lock hub, the lock drive comprising: a lock drive housing 10 mountable within the lock housing; a reversible motor 20 mounted within the lock drive housing, the motor having a shaft 22 defining a motor axis (Figure 5); an auger-shaped member 21 driven by the motor; a lock spring 30 engageable by .

    PNG
    media_image1.png
    1044
    678
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 7, and 9-11 is/are rejected (as best understood) under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lui (US Pub. No. 2012/0198897) in view of Brown et al. (US Pub. No. 2010/0031714).
In regards to claim 1, Lui discloses a lock drive (Figure 2) for mounting within a lock housing (Figure 9), the lock drive comprising: a reversible motor 20 having a shaft 22 defining a motor axis (Figure 5); an auger-shaped member 21 driven by the motor; a lock spring 30 engageable by the auger-shaped member; a sliding locking element 40 slidably moveable from a locked position (Figure 7A) to an unlocked position (Figure 7C), the locking element being connected to the lock spring (Figures 7A-7C), the sliding 
Brown et al. teaches a motor 182, and a control circuit 154 connectable to a “solenoid type combined power and control input” 48 to control the motor (Paragraph 24) by driving the locking element to a non-default locked or unlocked state when power is applied and to a default locked or unlocked state when power is applied and to a default locked or unlocked state when power is removed (the device can be set to fail safe or fail secure, Paragraphs 46-49), the control circuit including a microcontroller (central processing unit, Paragraph 33) and a switch connected to the microcontroller 
In regards to claim 3, Lui discloses a lock drive housing 10 having the motor, auger-shaped member, lock spring, and locking element mounted therein (Figures 3 and 4), the lock drive housing providing a modular lock drive (Figure 9).
In regards to claim 7, Lui fails to specify that the motor is a DC motor operable on less than five volts.  Brown et al. teaches that the motor is a DC motor and the motor is capable of operating on less than five volts (Paragraph 50).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the motor of Lui is a DC motor since a DC motor is a type of motor known in the art.
In regards to claim 9, Lui discloses that the auger-shaped member includes threads (Figure 6) engaging coils of the lock spring and the threads of the auger-shaped member disengage from the coils of the lock spring after the motor rotates in the first direction to drive the locking element to the unlocked position and the threads of the auger-shaped member also disengage from the coils of the lock spring after the motor rotates in the opposite direction to drive the locking element to the unlocked position (the threads engage and disengage from different sets of coils within the entirety of the 
In regards to claim 10, Lui discloses that the lock spring is enlarged at one end to allow the threads of the auger-shaped member to disengage from the coils of the lock spring at the enlarged end of the lock spring (Figure 6 and the shape of the spring allows the threads of the auger-shaped member to disengage from the middle set of coils when moved from the position in Figure 7C back to the position in Figure 7A).
In regards to claim 11, Lui discloses that the auger-shaped member includes threads (Figure 6) having a leading angle of less than ninety degrees for engaging the lock spring (see portion of Figure 6 below, with the angle shown being less than ninety degrees).

    PNG
    media_image2.png
    416
    730
    media_image2.png
    Greyscale

Claims 2, 4-6, and 8 are rejected (as best understood) under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lui (US Pub. No. 2012/0198897) in view of 
In regards to claim 2, Lui in view of Brown et al. fails to teach that the control circuit is operable on 12 volts and 24 volts.  Applicant’s Background teaches that it is known in the art to operate motors of locks on 12 and 24 volts.  Therefore, it would have been obvious to specify that the motor of Lui is controlled on 12 and 24 volts since it is known in the art and since the motor of Lui is capable of operating at this voltage.
In regards to claim 4, Lui in view of Brown et al. teaches that the lock drive in combination with the lock housing, with the lock housing including a rotatable lock hub defining a lock hub axis of rotation (see Figure 9 above); the motor, auger-shaped member, lock spring, locking element, and control circuit are mounted within the lock housing (Figure 9 of Lui and lock housing 144 of Brown et al., Paragraph 33); and the slide axis and the motor axis are perpendicular to the lock hub axis of rotation (Figure 9).  Lui in view of Brown et al. fails to teach that the control circuit is operable on 12 volts and 24 volts.  Applicant’s Background teaches that it is known in the art to operate motors of locks on 12 and 24 volts.  Therefore, it would have been obvious to specify that the motor of Lui is controlled on 12 and 24 volts since it is known in the art and since the motor of Lui is capable of operating at this voltage.
In regards to claim 5
In regards to claim 6, Lui discloses that the slide axis and motor axis are substantially horizontal within the lock housing (Figure 9) and the lock drive is capable of having a horizontal length from the motor to the locking element of less than 1.25 inches (31.75 millimeters) when the locking element is retracted to fit horizontally into the lock housing between the lock hub and a vertical wall of the lock housing (Figure 9).
In regards to claim 8, Lui in view of Brown et al. teaches that the control circuit is controllable or capable of being controlled by a motorized lock control system 150 and by a solenoid lock control system 158 (Paragraphs 33 and 34 of Brown et al.), with the lock drive operating as intended.  Lui in view of Brown et al. fails to teach that the control circuit is operable on 12 volts and 24 volts.  Applicant’s Background teaches that it is known in the art to operate motors of locks on 12 and 24 volts.  Therefore, it would have been obvious to specify that the motor of Lui is controlled on 12 and 24 volts since it is known in the art and since the motor of Lui is capable of operating at this voltage.
Conclusion
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 19, 2021